
	
		I
		111th CONGRESS
		1st Session
		H. R. 3247
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2009
			Mr. Baird introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To establish a social and behavioral sciences research
		  program at the Department of Energy, and for other purposes.
	
	
		1.Social and behavioral
			 sciences research program
			(a)In
			 generalThe Secretary shall
			 establish a social and behavioral sciences research program to identify and
			 understand social and behavioral factors that influence energy consumption and
			 acceptance and adoption rates of new energy technologies, and to promote the
			 utilization of the results of social and behavioral research to improve the
			 design, development, demonstration, and application of energy
			 technologies.
			(b)DirectorThe
			 Secretary shall appoint or designate a Director of Social and Behavioral
			 Research to carry out the program established under this section.
			(c)Duties of the
			 directorThe Director
			 shall—
				(1)develop a research
			 plan in accordance with section 2;
				(2)implement the
			 research program under this section;
				(3)work with the
			 relevant Department of Energy program offices to integrate the results of
			 social and behavioral research into their work;
				(4)develop tools,
			 practices, and information to apply and integrate the results of social and
			 behavioral research into programs that—
					(A)design, develop,
			 and demonstrate technologies that supply energy and improve energy efficiency;
			 and
					(B)provide
			 information on energy consumption to consumers; and
					(5)assist the
			 Secretary in awarding research grants under section 3.
				2.Research
			 Plan
			(a)In
			 generalThe Director, in
			 consultation with the Advisory Committee established under section 4, shall
			 develop a research plan and, not later than 9 months after the date of
			 enactment of this Act, transmit such plan to the Congress. Prior to finalizing
			 the research plan, the Director shall publish a draft of the proposed research
			 plan in the Federal Register with a public comment period of not less than 30
			 days.
			(b)Contents of
			 research planThe research plan shall—
				(1)set forth
			 priorities and a schedule for carrying out the research program under section 1
			 and the research grant program under section 3;
				(2)address social and
			 behavioral factors that influence—
					(A)patterns of energy
			 consumption by individuals, households, and businesses; and
					(B)decisions to
			 implement energy conservation measures,
					including
			 the factors that influence decisions to adopt energy efficient technologies and
			 practices;(3)include a
			 description of the mechanisms the Department will use to integrate the findings
			 of social and behavioral research into other relevant Department programs;
			 and
				(4)include responses
			 to comments received during the public comment period.
				(c)Review and
			 revisionThe Director shall review the research plan every 5
			 years and revise the plan as appropriate.
			3.Social and
			 Behavioral Research Grants
			(a)In
			 generalThe Secretary shall
			 provide grants to support social and behavioral research consistent with the
			 research plan developed under section 2.
			(b)AwardsGrant
			 awards under this section may be for a period up to 3 years. The Secretary
			 shall award grants through a competitive, merit-based, peer-reviewed process.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section $10,000,000 for each of fiscal years 2010
			 through 2015.
			4.Social and
			 behavioral research Advisory Committee
			(a)EstablishmentThe
			 Secretary shall establish an Advisory Committee composed of experts in relevant
			 fields—
				(1)to advise the
			 Secretary and the Director on priority areas for research;
				(2)to assist the
			 Director in the development of the research plan under section 2; and
				(3)to provide other
			 assistance and advice as requested by the Secretary or the Director.
				(b)Federal advisory
			 committee actSection 14 of the Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Advisory Committee established under
			 subsection (a) until 3 years after the date the Advisory Committee is
			 established.
			
